Citation Nr: 0740897	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-38 789	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the right upper extremity to include as 
secondary to the service-connected diabetes mellitus. 

2. Entitlement to service connection for peripheral 
neuropathy of the left upper extremity to include as 
secondary to the service-connected diabetes mellitus. 

3. Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

4. Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Ms. E.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2003 and April 2004 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans law Judge.  A transcript of the 
hearing is in the record.  

In December 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. Peripheral neuropathy of the right upper extremity due to 
service-connected diabetes mellitus is not currently shown. 

2. Peripheral neuropathy of the left upper extremity due to 
service-connected diabetes mellitus is not currently shown.  

3. Peripheral neuropathy of the right lower extremity is 
manifested by diminished sensation indicative of no more than 
mild incomplete paralysis of the external popliteal nerve. 

4. Peripheral neuropathy of the left lower extremity is 
manifested by diminished sensation indicative of no more than 
mild incomplete paralysis of the external popliteal nerve.  


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by service, and it is not 
proximately due to service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002& Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

2. Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service, and it is not 
proximately due to service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002& Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

3. The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

4. The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre- and post- adjudication 
VCAA notice by letters, dated in March 2003 and in January 
2007.  The notice included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also notified of the type of 
evidence needed to substantiate the claims of secondary 
service connection, namely, a service-connected disability 
caused or aggravated a nonservice-connected disability. The 
veteran was notified of the evidence needed to substantiate 
the claims for increase, namely, evidence indicating an 
increase in severity.  




The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included the provisions 
for disability ratings and the effective date of the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA medical 
examinations.  Moreover, all available evidence pertaining to 
the veteran's claims has been obtained.  As the veteran has 
not identified any additional evidence pertinent to his 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions have been complied with. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military service, acute and subacute peripheral neuropathy 
will be presumed to have been incurred in service if manifest 
to a compensable degree within specified periods, even if 
there is no record of such disease during service.  The 
presumptive period for acute and subacute peripheral 
neuropathy is one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).



Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Factual Background 

The service medical records contain no complaint or finding 
of peripheral neuropathy of the upper extremities. 

After service, records of G.B.N., MD, disclose that in 
October 1993 the veteran complained of pain radiating down 
the left arm into the hand over the distribution of the ulnar 
nerve.  In November 1993, the veteran continued to have pain 
in the left shoulder and arm.  A MRI revealed neuroforaminal 
stenosis at C6-C7 and C5-C6.  And an X-ray revealed an 
olecranon spur in the right elbow.  The physician stated that 
the veteran was unable to do any lifting, hammering, pushing, 
or pulling with the right hand because pain in the right 
elbow from the olecranon spur and that he could not do any 
lifting, pushing, or pulling with the left arm because of 
cervical nerve root compression. 

VA records, dated in January 2001, document diabetes 
mellitus, type II, with a six month history of control by 
diet.  

On VA examination in April 2003, the veteran complained of 
tingling in his fingers and toes.  History included diabetes 
diagnosed in 2000.  The pertinent finding was decreased 
microfilament testing of the toes, which could be evidence of 
early diabetic neuropathy. 

In a rating decision in May 2003, the RO granted service 
connection for diabetes mellitus, type II, associated with 
the veteran's  exposure to herbicides in Vietnam.   


In February 2003, electrodiagnostic testing of the left upper 
extremity was normal. 

In October 2003, electrodiagnostic testing revealed prolonged 
sensory distal latencies in the left upper extremity, which 
was interpreted as not typical of diabetes, but may be the 
very early stages of diabetic neuropathy. 

In May 2004, electrodiagnostic testing revealed left ulnar 
nerve entrapment at the elbow, which was further identified 
as cubital syndrome. 

In December 2005, the veteran testified that peripheral 
neuropathy of the upper extremities was diagnosed in May 
2004. 

VA records, dated in March 2006, disclose that the veteran 
had a long history of dropping things from his hands, dating 
to 1993, when he was retired by his employer because he had 
difficulty holding things.  He also had neck pain, radiating 
into each arm and into the fingers.  It was noted that the 
veteran still dropped things on occasion, but no more than he 
did in 1993. 

On VA neurological examination in January 2007, the examiner 
noted that electrodiagnostic testing in 2003 and 2004 showed 
cubital tunnel syndrome, but not generalized neuropathy.  The 
examiner also noted that electrodiagnostic testing in 2006 by 
VA revealed the absence of a sural nerve potential, 
suggesting a sensory neuropathy, which the examiner found on 
examination.  

On VA examination in August 2007, the examiner found no 
evidence of peripheral neuropathy of the upper extremities.  
The examiner expressed the opinion that peripheral 
neuropathy, if present, was less likely than not related to 
diabetes mellitus.  

Analysis 

On the basis of the service medical records, peripheral 
neuropathy of the upper extremities was not affirmatively 
shown during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303(a).  

And as there is no competent evidence either contemporaneous 
with or after service that peripheral neuropathy of the upper 
extremities was noted or observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, there is no competent evidence of acute and subacute 
peripheral neuropathy of the upper extremities within one 
year of exposure to herbicides in Vietnam to establish 
service connection on a presumptive basis due to exposure to 
herbicides in Vietnam under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The record does show that after service in October 1993 the 
veteran complained of pain radiating down the left arm into 
the hand over the distribution of the ulnar nerve, which 
after a MRI was associated with cervical nerve root 
compression and prevented the veteran from lifting, pushing, 
or pulling with the left arm.  Also, an X-ray revealed an 
olecranon spur in the right elbow that prevented the veteran 
from lifting, pushing, or pulling with the right hand.  The 
findings relating to the upper extremities clearly were not 
associated with diabetes mellitus as the findings predated 
the documentation of diabetes mellitus by several years.  

As for electrodiagnostic testing, the first test in 2003 was 
interpreted as not typical of diabetes, but may be the very 
early stages of diabetic neuropathy.  An opinion expressed in 
the term of "may", also implies that it "may not" and it is 
too speculative to establish causation.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a medical nexus).  

The second electrodiagnostic testing in 2004 revealed left 
ulnar nerve entrapment at the elbow, which was further 
identified as cubital syndrome, and was not associated with 
diabetes mellitus. 



Considering this evidence in the context of service 
connection based on the initial documentation of peripheral 
neuropathy of the upper extremities after service under 38 
C.F.R. § 3.303(d), there is no competent evidence of an 
association or link between peripheral neuropathy of the 
upper extremities and an established injury or event in 
service.

As for secondary service connection, that is, that the 
peripheral neuropathy was caused by service-connected 
diabetes mellitus, the competent evidence weighs against the 
claims as a VA examiner expressed the opinion that peripheral 
neuropathy, if present, was less likely than not related to 
diabetes mellitus.  But more fundamentally, there is no 
competent evidence that the veteran has peripheral neuropathy 
due to diabetes mellitus.  The record does show that the 
veteran has had functional problems with the upper 
extremities, affecting his ability to grasp, first documented 
in 1993, predating the onset of diabetes mellitus and 
attributed to cervical nerve root compression and bone spur 
in the right elbow, which have persisted and exist currently.  
As the competent evidence opposes rather than support the 
claims of secondary service connection, and as there is no 
competent favorable evidence to support the claims, secondary 
service connection under 38 C.F.R. § 3.310(a) is not 
established. 

As for the veteran's statements and testimony, relating his 
current disabilities to service-connected diabetes mellitus, 
although the veteran is competent to describe symptoms 
pertaining to his claimed disabilities, where as here, the 
questions involve a medical diagnosis or medical causation, 
competent medical evidence is required to substantiate the 
claims because a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 
2007).  

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, peripheral neuropathy of the upper 
extremities is not a condition under case law, where lay 
observation has been found to be competent and the 
determination as to the presence of the disabilities is 
medical in nature, that is, not capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

Where as here, the medical diagnosis of peripheral neuropathy 
of the upper extremities is not within the knowledge of the 
veteran as a lay person, the lay evidence is not competent 
evidence.  Therefore, the veteran's statements and testimony 
are not competent evidence on the questions of a medical 
diagnosis or on medical causation, that is, whether the 
current disabilities are the due to service-connected 
diabetes mellitus. 

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis and medical causation, which are not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claims, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).   

Increased Ratings

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Since the veteran is appealing the assignment of the 
disability ratings, the Board will consider staged ratings, 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

In a rating decision in April 2004, the RO granted service 
connection for peripheral neuropathy of each lower extremity 
and assigned a separate 10 percent rating for each extremity 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521. 

Under Diagnostic Code 8521, the criterion for the next higher 
rating, 20 percent, is moderate incomplete paralysis of the 
affected nerve.

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.

Factual Background

On VA examination in April 2003, the veteran complained of 
tingling in his toes.  The pertinent finding was decreased 
microfilament testing of the toes. 

On VA examination in May 2003, the examiner found no evidence 
of peripheral neuropathy. 

In a statement in September 2003, G.B.N., MD, stated that the 
veteran had peripheral neuropathy with decreased vibratory 
sensation over the anterior tibia.  

In October 2003, electrodiagnostic testing revealed mild 
sensory neuropathy in the lower extremities.  And the 
physical examination revealed slight decreased sensation in 
the toes. 

In December 2003, electrodiagnostic testing revealed sensory 
neuropathy in the lower extremities. 



In a statement in October 2004, G.B.N., MD, stated that 
although peripheral neuropathy was mild on electrodiagnostic 
testing, it was severe on neurological testing with the 
absence of ankle reflexes and loss of vibratory sensation 
over the anterior tibia.  

In December 2005, the veteran testified that he has tingling 
in his legs. 

On VA neurological examination in January 2007, the examiner 
noted that electrodiagnostic testing in 2006 by VA revealed 
the absence of a sural nerve potential, suggesting a sensory 
neuropathy, which the examiner found on examination.  The 
veteran complained of numbness and tingling in the feet.  

On motor examination, there was normal muscle mass, tone, and 
strength.  Sensory examination revealed decreased 
monofilament light touch in the feet and diminished vibratory 
sense.  Reflexes were 2 + and there were no pathological 
reflexes.  The examiner's impression was mild predominantly 
sensory neuropathy affecting the feet. 

On examination in August 2007, the examiner found decreased 
sensation to pin prick, light touch, and vibration of the 
feet and diminished sensation to monofilament on the plantar 
aspects of the feet.  The deep tendon reflexes were 1 + in 
the lower extremities, bilaterally.  

Analysis 

During the appeal period, electrodiagnostic testing and the 
clinical findings have been consistent with evidence of mild 
sensory neuropathy.  Also, there is no evidence of muscle 
wasting or atrophy or hypersensitivity.  Although the deep 
tendon reflexes are diminished, the reflexes are present.  
And one VA examiner described the disabilities as no more 
than mild in nature. 



By contrast, a private physician described the veteran's 
peripheral neuropathy as severe in nature on the basis of 
sensory loss.  When the involvement is wholly sensory, the 
rating can be for the mild or at most the moderate degree.  
38 C.F.R. § 4.124 

As only sensory neuropathy is shown, the question is whether 
the criterion for a moderate degree of impairment has been 
met.  As the loss of sensation is mild by electrodiagnostic 
testing and by the clinical findings, at no time during the 
pendency of the appeal was moderate incomplete paralysis of 
either lower extremity shown.  Accordingly, as the 
preponderance of the evidence of record is against the 
claims,  initial ratings higher than 10 percent for 
peripheral neuropathy of the right lower extremity and the 
left lower extremity are not warranted.  38 U.S.C.A. § 
5107(b)


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity, secondary to the service-connected diabetes 
mellitus, is denied.

Service connection for peripheral neuropathy of the left 
upper extremity, secondary to the service-connected diabetes 
mellitus, is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the left lower extremity is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


